{¶ 31} I write separately to add another basis for overruling Rabasi's third assignment of error in which he raises Blakely for the first time on appeal. Rabasi was sentenced in December 2004 — six months afterBlakely was decided — and never raised the issue before the trial court. Therefore, he has waived the issue on appeal. See State v. Ford, Cuyahoga App. No. 84138, 2004-Ohio-5610, ___ 45.
 {¶ 32} I would further find no plain error in the trial court's failure to consider Blakely in light of our recent en banc decision,State v. Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, in which we found that a nonminimum sentence imposed on an offender who had never been to prison does not implicate the Sixth Amendment as construed inBlakely.